DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s amendment filed on January 5, 2022. Claims 1-5 are pending and will be considered for examination. 
      
Allowable Subject Matter
Claims 1-5 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claim 1. All other claims are dependent of this independent claim. 
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,776,843 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Claim 1 recites the combination of elements not found in the prior art. Specifically claim 1 recites the elements of: 
receiving, from the client device at the retail service server, a selection of one of the unique anonymous identifiers;  
completing a first transaction between the client device and the retail service server for an amount substantially equal to the sum of the price of the retail item provided by the merchant corresponding to the selected unique anonymous identifier and the associated estimated delivery fee;  

transmitting, from the retail service server to a selected driver of the driver service, order information including the unique order identifier and the identity of the retail merchant. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: 
Thomas (US 2013/0325645) (“Thomas”): 
Thomas teaches a method (para [0015] lines 1-2) for facilitating anonymous (para [0019] lines 1-9) local retail sales (para [0031] lines 1-3), comprising: providing, from a retail service server (fig 3 element 150) to a client device (fig 3 element 110), an interactive client-side web page that accepts an input from the client device (para [0038] lines 1-7; see also para [0039] lines 1-17 and para [0046] lines 8-16); receiving, at the retail service server, from the client device, an input including an identification of a retail item (para [0040] lines 1-14) and a location . . . (para [0049] lines 1-7); identifying, by the retail service server, a plurality of merchants in an area . . . (para [0069] lines 6-11); transmitting, from the retail service server to each one of the plurality of merchants, an identification of the retail item (para [0040] lines 7-14); receiving, at the retail service server, in response to transmitting the identification of the retail item, from at least some of the plurality of merchants (para [0071] lines 1-6), a price for the retail item at which the one of the retail merchants will sell the retail item using the retail service server (para [0071] lines 16-23; see also para [0030] lines 1-4); . . . providing (para [0072] lines 1-10; see also para [0071] lines 16-23). However, Thomas fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "BuyMeStuff is recreating the Local Online Shopping Scenario in Australia", by M2 Presswire (“M2”). 
M2 generally teaches customers providing product requests to a web page, and receiving offers from local merchants to sell the product at a specified price (page 1). However, M2 fails to teach or render obvious the other elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625